DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-5 and 21-23 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 10/18/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 10/18/2021 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the claims are not directed to commercial or legal transactions, but to the manner in which a marketplace provider determines and displays a user on-line shopping mission. The Applicant argues that the claims provide a practical application by displaying the on-line shopping mission and displaying past search results and online behavior, and that the claims assist a user in comparing items to make meaningful decisions. Additionally, the claims are argued to be specific to online shopping and provide an improvement to online shopping technology, including to being performed by a particular machine, such as the host server computers, databases, and browser. The Applicant also alleges that the claims provide significantly more than the abstract idea by determining products that are 
Examiner respectfully disagrees. The manner in which a marketplace determines and display a user’s on-line shopping mission is a commercial matter, and not one related to technology, and still falls under the abstract grouping of certain methods of organizing human activity as advertising and marketing or sales activities or behaviors. Determining product groupings based on shopping missions, displaying past search results, and assisting the user in comparing items to make meaningful decisions are not related to any technology, but to commercial activity, and the commercial activity is merely being implemented on a network environment. Although the claims are specific to online shopping, online shopping is not a technology itself, and is merely performing the commercial activity over a network. There are no changes to computer functionality or the inner processing workings of a computer. Only the algorithm of the abstract idea is improved, and may beyond what is well-understood, routine, and conventional only within the abstract idea itself. The Examiner also disagrees that the instant claims utilize a particular machine. As disclosed in the previous Office Action, the instant claims and specification disclose generic computing components to perform the abstract idea. The computing devices are generic devices that merely execute the abstract idea over a network using a general-purpose CPU and memory, as disclosed in specification paragraph [0042].
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 21-23 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more. 

Step 1:
Claims 1-5 and 21-23 are directed to a method, which is a process. Therefore, claims 1-5 and 21-23 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Claim 1 sets firth the following limitations disclosing the abstract idea of determining user browsing missions of related products:
storing browsing data associated with past search results of the user, the browsing data including products searched by the user in a catalog provided by the marketplace provider, the user using a browser application executing on a client computer to search the catalog via a network;
determining products that are created from the stored browsing data and generating two or more different groups of related products, wherein each group is a separate mission including two or more related products;
receiving user input from the user via an input device, the user input selecting one of the two or more groups;
determining search attributes of the related products for the selected group, the search attributes associated with the user’s past on-line shopping behavior including user-selectable product options related to the products; and 
displaying the selected group of the related products along with the determined search attributes via an output device so as to display the past search results and the user’s on-line shopping behavior including the user-selectable product options associated with the past search results.

Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that claim 1 recites additional elements, such as:
one or more host server computers of a marketplace provider;
browsing data;
Taken individually and as a whole, claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
The claims disclose a method, but does not disclose what structure or machinery performs the steps of the claims. The claims are directed wholly to the abstract and commercial process of determining user browsing missions and related products to display to the user. There is no involvement of any technology in the claims. While there is disclosure of browsing data, it is broadly stated, and merely represents information of viewed items. Even in context of web browsing, the browsing data merely is a type of information, and merely provides a very general 
In view of the above, under Step 2A (Prong 2), claims 1-5 and 21-23 do not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (displaying the selected group…, etc.), performing repetitive calculations (determining products that are related…, etc.), and storing and retrieving information in memory (storing browsing data…, etc.) (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.

Thus, dependent claims 2-5 and 21-23 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.


Allowable Subject Matter
The claims are allowable over the prior art for the reasons as indicated in the previous Office Action mailed on 6/18/2021.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625